UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                          ____________

                                          No. 99-30933
                                          ____________


               UNITED STATES OF AMERICA,


                                              Plaintiff-Appellant,

               versus


               DARRYL W. CHANEY, also known as Gregory W. Chaney,


                                              Defendant-Appellee.



                           Appeal from the United States District Court
                              For the Middle District of Louisiana
                                    Dist. Ct. No. 99-CR-40-1

                                        September 11, 2000

Before DUHÉ, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

       Darryl W. Chaney, a/k/a Gregory W. Chaney, is charged with being a convicted felon in

possession of a firearm and being a convicted felon in possession of ammunition, both in violation of

18 U.S.C. § 922(g)(1). Chaney moved to suppress the ammunition, the gun, and incuplatory




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
statements. The district court granted the motion to suppress with regard to the ammunition and the

statements but denied it with regard to the gun. The government appeals the district court’s

suppression of the ammunition and t he statements. Finding that the district court rendered its

decision without the benefit of the Supreme Court’s recent decision in Illinois v. Wardlow, 120 S. Ct.
673, 145 L. Ed. 2d 570 (2000), we VACATE and REMAND for reconsideration and further findings

in accordance with that decision.




                                                -2-